DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2014/0312441).
Regarding claims 1 and 11, Guo (Fig. 2A) discloses a spin current magnetization rotational element comprising: a spin-orbit torque wiring 11 ([0035]) extending in a first direction (y-direction, direction extending into paper, see xyz coordinate annotated in Fig. 2A reproduced below); and a first ferromagnetic layer (12,14) ([0035]) on the spin-orbit torque wiring 11, wherein: the first ferromagnetic layer (12,14) comprises stacked layers of a plurality of ferromagnetic constituent layers 12 and 14 and at least one layer 13 constituted to generate spin current (the spin current flows along the ferromagnetic constitute layer 12 would flow into the metal layer 13 that would function as a layer constituted to generate spin current) sandwiched between adjacent layers of the plurality of ferromagnetic constituent layers 12 and 14; the stacked layers are stacked in a second direction (z-direction) that intersects the first direction; and a magnetization 

    PNG
    media_image1.png
    235
    387
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    119
    121
    media_image2.png
    Greyscale




Guo does not specifically disclose that polarities of spin Hall angles of the spin-orbit torque wiring 11 and the layer 13 constituted to generate spin current is differ.
	However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because Guo’s device also has the spin-orbit torque wiring 11 including any one of groups 5 and 6 metal (i.e., Ta, W [0035], spin Hall angle of negative polarity) which is the same as the metal material of the claimed spin-orbit torque wiring (see specification, [0050])  and the layer 13 constituted to generate spin current including any one of groups 8 and 9 metal (i.e., Ru, Rh [0035], spin Hall angle of positive polarity) which is the same as the metal material of the claimed layer constituted to generate spin current 
	Regarding claims 6 and 26, Guo (Fig. 2A) further discloses the adjacent layers of the plurality of ferromagnetic constituent layers 12 and 14 are antiferromagnetically coupled ([0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 20-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0312441) in view of Buhrman et al (US 2015/0200003).
Regarding claim 21, Guo (Fig. 2A) discloses a spin current magnetization rotational element comprising: a spin-orbit torque wiring 11 ([0035]) extending in a first direction (x-direction, see xyz coordinate annotated in Fig. 2A reproduced above); and a first ferromagnetic layer (12, 14) ([0035]) extending in a second direction (z-direction) intersecting with the first direction, wherein the first ferromagnetic layer comprises: a plurality of ferromagnetic constituent layers 12 and 14 ([0035]); and at least one layer 13 constituted to generate spin current (the spin current flows along the ferromagnetic constituent layer 12 would flow into the metal layer 13 that would function as a layer 
Guo does not specifically disclose that polarities of spin Hall angles of the spin-orbit torque wiring 11 and the layer 13 constituted to generate spin current is differ.
	However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because Guo’s device also has the spin-orbit torque wiring 11 including any one of groups 5 and 6 metal (i.e., Ta, W [0035], spin Hall angle of negative polarity) which is the same as the metal material of the claimed spin-orbit torque wiring (see specification, [0050])  and the layer 13 constituted to generate spin current including any one of groups 8 and 9 metal (i.e., Ru, Rh [0035], spin Hall angle of positive polarity) which is the same as the metal material of the claimed layer constituted to generate spin current (see specification, [0050]), claimed property of having “polarities of spin Hall angles of the spin-orbit torque wiring [11] and the layer [13] constituted to generate spin current… differ” is presumed to be inherent.

However, Buhrman (Figs. 4 and 5A) teaches a spin current magnetization rotational element comprising a ferromagnetic constituent layer “free layer” closest to the spin-orbit torque wiring “SHE metal” is thinner than any one of other ferromagnetic constituent layers.  Accordingly, it would have been obvious to modify the device of Guo by forming the ferromagnetic constituent layer 12 closest to the spin-orbit torque wiring 11 being thinner than any one of other ferromagnetic constituent layers in order to effectively switching the magnetization direction of the ferromagnetic layer 12 because the thin thickness of the ferromagnetic layer 12 would require less spin current generated in the spin-orbit torque wiring for switching the magnetization direction of the ferromagnetic layer (see [0060], equation (1)).
Regarding claims 5 and 22, as discussed above, Guo (Fig. 2A) discloses: the spin-orbit torque wiring 11 has a spin Hall angle of a negative polarity and the layer 13 constituted to generate spin current has a spin Hall angle of a positive polarity, the spin-orbit torque wiring 11 includes a metal element (i.e., Ta, W [0035]) belonging to groups 5 and 6 as a major component, and the layer 13 constituted to generate spin current includes a metal element (i.e., Ru, Rh [0035]) belonging to groups 8 and 9 as a major component.
Guo does not disclose the layer 13 constituted to generate spin current also includes a metal element belonging to any one of groups 10, 11 and 12 as a major component.

Regarding claim 7 and 28, Guo (Fig. 2A) further discloses the adjacent layers of the plurality of ferromagnetic constituent layers 12 and 14 are antiferromagnetically coupled ([0035]); and the film thickness of the each of the plurality of ferromagnetic constitute layers is 1.2 nm (page 4, claims 13 and 19).
Regarding claims 20 and 25, Guo discloses the film thickness of the each of the plurality of ferromagnetic constitute layers is 1.2 nm (page 4, claims 13 and 19), but does not disclose the film thickness of the each of the plurality of ferromagnetic constitute layers is 1.0 nm or less.
However, Buhrman further teaches the film thickness of the each of the plurality of ferromagnetic constitute layers is 1. 0 nm or less ([0055]).  Furthermore, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have Titanium Metals Corporation of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have the film thickness of the each of the plurality of ferromagnetic constitute layers within the range as claimed, because the thickness of the each of the plurality of ferromagnetic constitute layers would be selected with respect to the material which is desired for the each of the plurality of ferromagnetic constitute layers.
Regarding claims 23 and 24, as discussed above, Guo (Fig. 2A) discloses: the spin-orbit torque wiring 11 has a spin Hall angle of a negative polarity and the layer 13 constituted to generate spin current has a spin Hall angle of a positive polarity, the spin-orbit torque wiring 11 includes a metal element (i.e., Ta, W [0035]) belonging to groups 5 and 6 as a major component, and the layer 13 constituted to generate spin current includes a metal element (i.e., Ru, Rh [0035]) belonging to groups 8 and 9 as a major component.
Guo does not disclose the spin-orbit torque wiring 11 also includes a metal element belonging to any one of groups 3, 4 and 7 as a major component.
However, there was absent evidence of disclosure of criticality for selecting the spin-orbit torque wiring which includes a metal element belonging to one of groups as claimed would achieve unexpected results over the selecting of the spin-orbit torque wiring 11 including Ta or W belonging to group 5 or 6. Therefore, it would have been obvious to substitute the spin-orbit torque wiring 11 including Ta or W belonging to group 5 or 6 of Guo  with the spin-orbit torque wiring including a metal element belonging to one of groups as claimed because of their equivalence for their use in the 
Regarding claim 27, Guo (Fig. 2A) further discloses the film thickness of the each of the plurality of ferromagnetic constitute layers is 1.2 nm (page 4, claims 13 and 19).  Guo does not disclose the ferromagnetic constituent layer 12 closest to the spin-orbit torque wiring 11 is thinner than any one of other ferromagnetic constituent layers.
However, Buhrman (Figs. 4 and 5A) teaches a spin current magnetization rotational element comprising a ferromagnetic constituent layer “free layer” closest to the spin-orbit torque wiring “SHE metal” is thinner than any one of other ferromagnetic constituent layers.  Accordingly, it would have been obvious to modify the device of Guo by forming the ferromagnetic constituent layer 12 closest to the spin-orbit torque wiring 11 being thinner than any one of other ferromagnetic constituent layers in order to effectively switching the magnetization direction of the ferromagnetic layer 12 because the thin thickness of the ferromagnetic layer 12 would require less spin current generated in the spin-orbit torque wiring for switching the magnetization direction of the ferromagnetic layer (see [0060], equation (1)).
Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.
Claim 1 rejection

	This argument is not persuasive.  It is noted that the spin-orbit torque wiring 11 of Guo is a 3-dimensional element.  Therefore, it can be interpreted as extending in any directions (x, y or z).  In this case, if the y direction (direction extending into the paper, also see xyz coordinate annotated in Fig. 2A reproduced above) is interpreted as the extending direction of the spin-orbit torque wiring 11 then it is clear that the magnetization direction of the ferromagnetic constituent layers (12, 14) is also oriented in the y direction which is the same extending direction as a spin-orbit torque wiring 11.

Claim 21 rejection


    PNG
    media_image1.png
    235
    387
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    119
    121
    media_image2.png
    Greyscale







a) Applicant (pages 14-15 of remark) argues that Fig. 2A of Guo does not suggest “a spin-orbit torque wiring extending in a first direction”, “a first ferromagnetic layer extending in a second direction intersecting with the first direction”, and “a 
This argument is not persuasive because if x direction (or first direction) is interpreted as extending direction of a spin-orbit torque wiring 11, z direction (or second direction) is interpreted as extending direction of a first ferromagnetic layer (12, 14), and y direction (or third direction) is interpreted as extending direction of a magnetization direction of the ferromagnetic constituent layers (12, 14), then Guo does suggest the invention as claimed.
b) In response to applicant's argument (pages 14-15 of remark) that it would not obvious to combine Buhrman with Guo because none of the references suggest the advantage as recognized by applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHAT X CAO/           Primary Examiner, Art Unit 2817